COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:         Kyle Holland. v. The State of Texas

Appellate case number:       01-17-00277-CR

Trial court case number:     C-1-CR-16-100073

Trial court:                 County Court at Law No. 2 of Travis County

       Proceeding pro se, appellant, Kyle Holland, has filed a notice of appeal indicating
that he appeals the county court at law’s order affirming the judgment of the Austin
Municipal Court.1 In this Court, appellant has filed a “Motion for Court Appointed
Attorney.”

        The county court at law’s order shows that, in the municipal court, a jury found
appellant guilty of camping in violation of Austin City Code § 9-4-11. A violation of
section 9-4-11 is a Class C misdemeanor, punishable by a fine. Austin, Tex., Code of
Ordinances ch. 1-1, § 1-1-99(B), ch. 9-1, art. 1, § 9-4-3 (2017). An individual charged
with a Class C misdemeanor that is punishable only by a fine is not entitled to appointed
counsel, even if the individual is indigent. See Valentine v. State, No. 07-13-0307-CR,
2013 WL 1800112, at *1 (Tex. App.—Amarillo Apr. 25, 2013, pet. ref’d) (mem. op., not
designated for publication) (citations omitted); see also TEX. CODE CRIM. PROC. ANN.
art. 1.051(c) (West 2005) (providing indigent defendant is entitled to have attorney
appointed to represent him in adversary judicial proceeding “that may result in
punishment by confinement and in any other criminal proceeding if the court concludes
that the interests of justice require representation”). Accordingly, we deny the motion.



1      The appeal initially was filed in the Third Court of Appeals. Pursuant to its docket
       equalization authority, the Supreme Court of Texas transferred the appeal to this Court.
       See Misc. Docket No. 17-9035, Transfer of Cases from Courts of Appeals (Tex. Mar. 28,
       2017); see also TEX. GOV’T CODE ANN. § 73.001 (West 2005) (authorizing transfer of
       cases).
      It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually    Acting for the Court


Date: May 11, 2017